Title: To Alexander Hamilton from Tench Coxe, 21 March 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, March 21, 1794. “Due enquiry concerning the objects of the petition of the Ship owners & others in the town of Portsmouth in New Hampshire having been made in pursuance of the order of the senate of the United States, I have the honor to communicate the result. It appears that the Petitioners have not been accurately informed as to the state of preservation in which the Light house on New Castle Island is at this time.… The imperfection of the light seems to have been occasioned partly by the bad construction of the former Lamps … and partly by the omission of ventilators in the Lantern … It is expected that the felling of some trees upon a neighbouring high land, will increase the visibility of the light and measures will be taken to procure that to be done.… The supplies of oil are now procured in the large purchases for the Light House service, made by the U:S: and a Keeper to reside on the spot, immediately responsible to Government, is employed. The exception made by the Petitioners against the superintendence of the Collectors of the Revenue’s of Impost & tonnage, does not appear to be well founded. As it regards public economy, convenience & utility, The present collector has uniformly manifested the requisite attention and Judgment.… It appears, however, that the present light house is really not sufficiently high, and that the Lantern is too small, wherefore any building which may be hereafter erected should be in all respects upon a larger scale.… In regard to Beacons & Buoys it appears to be of real and great importance that several of them should be established.…”
 